DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 2/22/2022.
In the amendment, Applicant amended claims 1, 13, 21-25, 27, and 29, cancelled claim 16, and added new claim 31.
Claims 1-15 and 17-31 are currently pending.  
	
Response to Arguments
Examiner has fully considered Applicant's arguments, see pages 9-14, filed 2/22/2022, with respect to the rejections of claims under 35 U.S.C. 103 but they are not persuasive.
On page 9, Applicant indicates that the rejection is traversed.  Applicant then recites portions of the Liu reference on pages 10-11.  Applicant then asserts that Liu does not disclose the limitation of claims 1 and 27 that the collocation of the MT and DU is determined based on both the first information and the second information being associated with the same token.  Applicant further argues that while the IAB node context in Rajadurai was used as the token, Liu does not disclose an IAB node context.  
Examiner respectfully disagrees.  Rajadurai discloses in Figure 8 and the associated description (see at least [0107] and [0113]) that the IAB donor node checks that the first information (the IAB node context ID stored by the donor IAB node) and the second information (the IAB node context ID sent by the IAB node in step 814) are associated with the same context/token and then uses this to determine if the IAB node is authorized.  
Next, Applicant presents arguments regarding claims 13 and 29.  Applicant argues that the combination of Rajadurai and Liu does not disclose the limitation of identifying, based at least in part on the backhaul adaptation protocol address, a collocation of the MT and DU.  Applicant recites portions of Liu on pages 12-13 and then argues that Liu does not disclose the use of the backhaul adaptation address indicating the collocation.  However, Rajadurai discloses using an IAB node context ID or a backhaul adaptation address by both the MT and the DU as part of determining whether the IAB node is authorized.  As noted in the rejection, it would have been obvious to use this same signaling to indicate that the MT and DU are collocated as suggested by Liu.  

Claim Objections
Claims 1 and 27 are objected to because of the following informalities:  
In line 7 of claim 1, the passive wording of the phrase “a collocation of the MT and the DU is determined based on…” is objected to.  It is unclear what device performs the determining function.  
Claim 27 is similarly objected to – see lines 9-10.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 13-15, 17-20, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0105622 to Rajadurai in view of U.S. Patent Application Publication 2021/0345345 to Liu et al.

Regarding claim 1: Rajadurai discloses a method of wireless communication performed by a network node, comprising: 
receiving, via a mobile termination (MT) and from a central unit (CU) of a donor network node, a first message that includes first information associated with a token (see step 802 of Figure 8, for example; as indicated in paragraph 0107, the IAB-donor-CU provides first information associated with a token (the IAB node context ID) to the IAB node via the MT (the IAB node “acting as the UE…with MT functionalities”; see also Figure 7, for example); and
transmitting, via a distributed unit (DU) and to the CU of the donor network node, a second message that includes second information associated with the token (see step 814 of Figure 8, for example; as indicated in paragraph 0111, the IAB node’s DU functionality sends the information associated with the token (the IAB node context ID) in a second message (the F1 setup message) to the CU of the IAB-donor node; see also Figure 7, for example).
Rajadurai does not explicitly disclose the limitation wherein a collocation of the MT and the DU is determined based on both the first information and the second information being associated with the token.  However, Liu discloses a similar system using IAB nodes.  In paragraph 0092 of Liu, a first node (child IAB node, as indicated in paragraph 0080) notifies a second node (parent IAB node) of the co-location relationship of the MT and DU in the IAB.  The co-location relationship is also discussed as the same or different antenna panel throughout.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajadurai to indicate to the IAB donor the collocation relationship of the MT and DU.  Further, it would have been obvious to utilize the existing F1 setup message sent from the DU and using information such as the context ID from the MT to indicate the collocation relationship.  Rajadurai discloses using the first information and the second information (the two context IDs discussed above) and whether they are associated with the same token (context) to determine whether the IAB node is authorized (see [0107] and [0113], for example, which describe how IAB donor node checks that the first information (the IAB node context ID stored by the donor IAB node) and the second information (the IAB node context ID sent by the IAB node in step 814) are associated with the same context/token and then uses this to determine if the IAB node is authorized).  It would have similarly been obvious to use the first information and the second information and the context/token to indicate to the donor IAB whether the MT and the DU are collocated in the IAB.  The rationale for doing so would have been to adjust the transmission and routing configuration of the second node (IAB donor node) based on the collocation relationship and as suggested in paragraph 0075, which discloses adjusting the multiplexing configuration based on the collocation relationship.  Using the existing F1 setup message enables an efficient implementation of this collocation notification.

Regarding claim 13: Rajadurai discloses a method of wireless communication performed by a central unit of a donor network node, comprising: 
receiving, from a distributed unit (DU) of a network node, a message that includes a backhaul adaptation protocol address of the network node (see step 814 of Figure 8, for example; as indicated in paragraph 0111, the IAB node’s DU functionality sends an IAB node context ID in a second message (the F1 setup message) to the CU of the IAB-donor node; see also Figure 7, for example; see paragraph 0120, for example, which indicates that the BAP address could be sent instead of the context ID in the F1 setup message).
Rajadurai does not explicitly disclose the limitation of identifying, based at least in part on the backhaul adaptation protocol address, a collocation of a mobile termination (MT) and the DU.  However, Liu discloses a similar system using IAB nodes.  In paragraph 0092 of Liu, a first node (child IAB node, as indicated in paragraph 0080) notifies a second node (parent IAB node) of the co-location relationship of the MT and DU in the IAB.  The co-location relationship is also discussed as the same or different antenna panel throughout.  Further, as indicated in paragraph 0093, the second node (donor IAB node) determines whether the DU and MT are collocated (use the same antenna panel) based on signaling from the first node (child IAB node).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajadurai to indicate to the IAB donor the collocation relationship of the MT and DU.  Further, it would have been obvious to utilize the existing F1 setup message sent from the DU and using information such as the context ID from the MT to indicate the collocation relationship.  The rationale for doing so would have been to adjust the transmission and routing configuration of the second node (IAB donor node) based on the collocation relationship and as suggested in paragraph 0075, which discloses adjusting the multiplexing configuration based on the collocation relationship.  Using the existing F1 setup message enables an efficient implementation of this collocation notification.

Regarding claim 27: Rajadurai discloses a network node for wireless communication, comprising: 
a memory (see memory 210 of Figure 3B, for example); and 
one or more processors coupled to the memory, the one or more processors configured to (see processor 220 of Figure 3B and paragraph 0069, for example): 
receive, via a mobile termination (MT) and from a central unit (CU) of a donor network node, a first message that includes first information associated with a token (see step 802 of Figure 8, for example; as indicated in paragraph 0107, the IAB-donor-CU provides first information associated with a token (the IAB node context ID) to the IAB node via the MT (the IAB node “acting as the UE…with MT functionalities”; see also Figure 7, for example); and 
transmit, via a distributed unit (DU) and to the CU of the donor network node, a second message that includes second information associated with the token (see step 814 of Figure 8, for example; as indicated in paragraph 0111, the IAB node’s DU functionality sends the information associated with the token (the IAB node context ID) in a second message (the F1 setup message) to the CU of the IAB-donor node; see also Figure 7, for example).
Rajadurai does not explicitly disclose the limitation wherein a collocation of the MT and the DU is determined based on both the first information and the second information being associated with the token.  However, Liu discloses a similar system using IAB nodes.  In paragraph 0092 of Liu, a first node (child IAB node, as indicated in paragraph 0080) notifies a second node (parent IAB node) of the co-location relationship of the MT and DU in the IAB.  The co-location relationship is also discussed as the same or different antenna panel throughout.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajadurai to indicate to the IAB donor the collocation relationship of the MT and DU.  Further, it would have been obvious to utilize the existing F1 setup message sent from the DU and using information such as the context ID from the MT to indicate the collocation relationship.  Rajadurai discloses using the first information and the second information (the two context IDs discussed above) and whether they are associated with the same token (context) to determine whether the IAB node is authorized.  It would have similarly been obvious to use the first information and the second information and the context/token to indicate to the donor IAB whether the MT and the DU are collocated in the IAB.  The rationale for doing so would have been to adjust the transmission and routing configuration of the second node (IAB donor node) based on the collocation relationship and as suggested in paragraph 0075, which discloses adjusting the multiplexing configuration based on the collocation relationship.  Using the existing F1 setup message enables an efficient implementation of this collocation notification.

Regarding claim 29: Rajadurai discloses a central unit of a donor network node for wireless communication, comprising: 
a memory (see memory 110 of Figure 3A, for example); and
one or more processors coupled to the memory, the one or more processors configured to (see processor 120 of Figure 3A and paragraph 0063, for example): 
receive, from a distributed unit (DU) of a network node, a message that includes a backhaul adaptation protocol address of the network node (see step 814 of Figure 8, for example; as indicated in paragraph 0111, the IAB node’s DU functionality sends the information associated with the token (the IAB node context ID) in a second message (the F1 setup message) to the CU of the IAB-donor node; see also Figure 7, for example).
Rajadurai does not explicitly disclose the limitation identify, based at least in part on the backhaul adaptation protocol address, a collocation of a mobile termination (MT) and the DU.  However, Liu discloses a similar system using IAB nodes.  In paragraph 0092 of Liu, a first node (child IAB node, as indicated in paragraph 0080) notifies a second node (parent IAB node) of the co-location relationship of the MT and DU in the IAB.  The co-location relationship is also discussed as the same or different antenna panel throughout.  Further, as indicated in paragraph 0093, the second node (donor IAB node) determines whether the DU and MT are collocated (use the same antenna panel) based on signaling from the first node (child IAB node).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajadurai to indicate to the IAB donor the collocation relationship of the MT and DU.  Further, it would have been obvious to utilize the existing F1 setup message sent from the DU and using information such as the context ID from the MT to indicate the collocation relationship.  The rationale for doing so would have been to adjust the transmission and routing configuration of the second node (IAB donor node) based on the collocation relationship and as suggested in paragraph 0075, which discloses adjusting the multiplexing configuration based on the collocation relationship.  Using the existing F1 setup message enables an efficient implementation of this collocation notification.

Regarding claims 2, 15, and 30: Rajadurai discloses the limitation that the network node is an integrated access and backhaul node (disclosed throughout; see Figure 8, for example).

Regarding claims 3 and 28: Rajadurai discloses the limitation that the token is a backhaul adaptation protocol address of the network node (see paragraph 0120, for example, which indicates that the BAP address could be sent instead of the context as the token in the F1 setup message).

Regarding claims 4 and 17: Rajadurai discloses the limitations that the second message further includes an identifier of the DU, and wherein the identifier of the DU is an F1-application protocol identifier of the DU (disclosed throughout; the F1 setup message includes at least one IP address of the IAB node as indicated in paragraph 0019, for example).

Regarding claim 5: Rajadurai discloses the limitations of establishing a radio resource control connection to the CU of the donor network node prior to receiving the first message (see paragraph 0107, which indicates that the token is provided as part of the RRC connection establishment; clearly, the RRC connection has been established in order for the message to be sent). 

Regarding claim 6: Rajadurai discloses the limitations that the first message is received via radio resource control signaling (see step 802 of Figure 8), and wherein the second message is transmitted via F1-application protocol signaling (see step 814 of Figure 8).

Regarding claims 7, 20, and 31: Rajadurai discloses the limitations that the second message is an F1-application protocol (AP) setup request message, an F1-AP DU configuration update message, or an F1-AP DU status indication message (see step 814 of Figure 8 and paragraph 0111, for example, which indicates that the second message is an F1 setup message).

Regarding claim 14: Rajadurai discloses the limitations of storing a mapping of an identifier of the MT to an identifier of the DU (see steps 802 and 804 of Figure 8 and paragraph 0107, for example, which disclose that the IAB donor node stores a mapping of the IAB context/UE context (which is sent on the MT and thus an identifier of the MT) and the IAB node DU ID, which is an identifier of the DU).

Regarding claim 18: Rajadurai discloses the limitations of establishing a radio resource control connection to the network node (see paragraph 0107, for example, which indicates that the donor IAB node establishes an RRC connection with the IAB node).

Regarding claim 19: Rajadurai discloses the limitations that the message is received via F1-application protocol signaling (see step 814 of Figure 8).

Claims 8, 9, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0105622 to Rajadurai in view of U.S. Patent Application Publication 2021/0345345 to Liu et al in view of R2-1910039 “Further details of routing with BAP” to Nokia (herein called “Nokia ’039”) and in view of R2-1910038 “BAP layer modelling and configuration” (herein called “Nokia ’038”).

Regarding claim 8: Rajadurai, modified, discloses the limitations of parent claim 1 as indicated above.  Rajadurai does not explicitly disclose the limitation of claim 8 of receiving, via the MT, a packet addressed with the token.  However, Rajadurai discloses that the token can be the BAP address (see paragraph 0120, for example, which indicates that the BAP address could be used instead of the context as the token in the F1 setup message).  Nokia ’039 discloses that packets are addressed to IAB nodes and include the BAP address or token (see section 2 and Figure 1, for example).  Nokia ’038 discloses that these packets are transmitted via the MT on the IAB node (see Figure 1, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajadurai, modified, to explicitly indicate that the BAP address or token is sent in a packet to the IAB nodes via the MT.  The rationale for doing so would have been to ensure that data is properly received by the intended recipient via the BAP protocol.

Regarding claim 9: Rajadurai, modified, discloses the limitations of parent claim 1 as indicated above.  Rajadurai does not explicitly disclose the limitation of claim 9 of receiving, via the MT, a packet addressed with another token; and providing the packet to the DU for forwarding to another network node associated with the other token.  However, Rajadurai discloses that the token can be the BAP address (see paragraph 0120, for example, which indicates that the BAP address could be used instead of the context as the token in the F1 setup message).  Nokia ’039 discloses that packets are addressed to IAB nodes and include the BAP address or token (see section 2 and Figure 1, for example).  Nokia ’038 discloses that these packets are transmitted via the MT on the IAB node and are further provided to the DU for forwarding to another node when not addressed to the receiving IAB node (see Figure 1, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajadurai, modified, to explicitly indicate that the BAP address or token is sent in a packet to the IAB nodes via the MT.  The rationale for doing so would have been to ensure that data is properly received by the intended recipient via the BAP protocol.

Regarding claim 21: Rajadurai, modified, discloses the limitations of parent claim 13 as indicated above.  Rajadurai does not explicitly disclose the limitation of claims 21 of transmitting, to the MT, another message that includes information associated with a token, wherein the other message is transmitted via radio resource control signaling.  However, Rajadurai discloses that the token can be the BAP address (see paragraph 0120, for example, which indicates that the BAP address could be used instead of the context as the token in the F1 setup message).  The RRC connection is setup between the MT of the IAB node and the IAB donor node, so the message is transmitted via RRC signaling.  Nokia ’039 discloses that packets are addressed to IAB nodes and include the BAP address or token (see section 2 and Figure 1, for example).  Nokia ’038 discloses that these packets are transmitted via the MT on the IAB node (see Figure 1, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajadurai, modified, to explicitly indicate that the BAP address or token is sent in a packet to the IAB nodes via the MT.  The rationale for doing so would have been to ensure that data is properly received by the intended recipient via the BAP protocol.

Regarding claim 22: Rajadurai, modified, discloses the limitations of parent claim 13 as indicated above.  Rajadurai does not explicitly disclose the limitation of claim 22 of transmitting, to the MT, a packet addressed with the backhaul adaptation protocol address.  However, Rajadurai discloses that the token can be the BAP address (see paragraph 0120, for example, which indicates that the BAP address could be used instead of the context as the token in the F1 setup message).  Nokia ’039 discloses that packets are addressed to IAB nodes and include the BAP address or token (see section 2 and Figure 1, for example).  Nokia ’038 discloses that these packets are transmitted via the MT on the IAB node (see Figure 1, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajadurai, modified, to explicitly indicate that the BAP address or token is sent in a packet to the IAB nodes via the MT.  The rationale for doing so would have been to ensure that data is properly received by the intended recipient via the BAP protocol.

Regarding claim 23: Rajadurai, modified, discloses the limitations of parent claim 13 as indicated above.  Rajadurai does not explicitly disclose the limitation of claim 23 of transmitting, to the MT, a packet addressed with a token; and providing the packet to the DU for forwarding to another network node associated with the token.  However, Rajadurai discloses that the token can be the BAP address (see paragraph 0120, for example, which indicates that the BAP address could be used instead of the context as the token in the F1 setup message).  Nokia ’039 discloses that packets are addressed to IAB nodes and include the BAP address or token (see section 2 and Figure 1, for example).  Nokia ’038 discloses that these packets are transmitted via the MT on the IAB node and are further provided to the DU for forwarding to another node when not addressed to the receiving IAB node (see Figure 1, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajadurai, modified, to explicitly indicate that the BAP address or token is sent in a packet to the IAB nodes via the MT.  The rationale for doing so would have been to ensure that data is properly received by the intended recipient via the BAP protocol.

Claims 10, 11, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0105622 to Rajadurai in view of U.S. Patent Application Publication 2021/0345345 to Liu et al in view of R2-1910038 “BAP layer modelling and configuration” (herein called “Nokia ’038”).

Regarding claims 10 and 24: Rajadurai, modified, discloses the limitations of parent claims 1 and 13 as indicated above.  Rajadurai does not explicitly disclose the limitation of claims 10 and 24 of receiving/transmitting, via the MT, a message that includes information for the DU; and providing the information to the DU.  However, Nokia ’038 discloses that packets from the donor IAB node are received via the MT on the IAB node and are further provided to the DU not addressed to the receiving MT of the IAB node (see Figure 1, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajadurai, modified, to use the BAP protocol to transmit packets to the other IAB nodes in the network.  The rationale for doing so would have been to ensure that data is properly received by the intended recipient via the BAP protocol.

Regarding claims 11 and 25: Rajadurai, modified, discloses the limitations of parent claims 1 and 13 as indicated above.  Rajadurai does not explicitly disclose the limitation of claims 11 and 25 of receiving, via the MT, a configuration for the DU; and configuring the DU according to the configuration..  However, Nokia ’038 discloses that packets from the donor IAB node are received via the MT on the IAB node (see Figure 1, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajadurai, modified, to use the BAP protocol to transmit packets to the other IAB nodes in the network.  It would have also been obvious to use the BAP to configure the DU based on configuration information received in the MT of the IAB.  As shown in Figure 1 of Nokia ’038, the BAP protocol bridges the MT and DU sides of the IAB nodes.  The rationale for doing so would have been to enable the IAB donor node to configure downstream IAB nodes.

Allowable Subject Matter
Claims 12 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        April 26, 2022